DETAILED ACTION
Status of Claims
	Claims 1-2 and 4-20 are pending.
	Claim 3 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.
 
Status of Objections and Rejections
	The previous objection to claim 16 is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the clearance perimeter is an open inner clearance perimeter” is indefinite because it is unclear what structure is required by the terms ‘open’ and ‘inner’.  It is unclear what configuration is required.  It is unclear how a perimeter is open and in relationship to what object.  It is unclear how a perimeter is an inner perimeter and in relationship to what object.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US 2008/0087405), in view of Cohen (US 6,027,630) and in view of Mochizuki et al. (JP 2004-037001). 
Regarding claim 1, Meng discloses a method (title), comprising:
Electrodepositing a layer of metal coating (60b) on an outer surface of a core (60a) defining a vapor chamber (40) and removing filling material from the coating layer and the pores of a mesh layer lining an inner surface of the metal casing (abstract).  The metal coating includes a top surface a bottom surface spaced apart by a height and aligned with the vapor chamber case 
	Meng fails to disclose storing configuration data including dimensions. However, the storage of configuration data would be an obvious engineering step in order to produce the desired electroformed product.  For example, Cohen discloses in the field of electroforming devices, storing the geometry and dimensions of a three-dimensional object in a processor to produce the desired product (Col. 2 lines 56-61, Col. 21 line 56- Col. 22 line 16). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising storing configuration data because Cohen teaches storing data such as dimensions and geometry to produce the desired structure.  
	The combination of Meng and Cohen fails to disclose wherein the clearance perimeter is an open inner clearance perimeter in a U-shaped form. 
Mochizuki discloses a flat plate heat pipe (i.e. vapor chamber) having good manufacturability and easy arrangement.  The design of the heat pipe includes an upper portion a lower portion, a through hole, a contour shape of the container upper portion being defined by 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a U-shape formed perimeter because Mochizuki teaches wherein a heat pipe or vapor chamber may include various shapes of perimeters such as a U-shape (Figures 2-4).  It would have been obvious to produce the vapor chamber of Meng with a groove shape of Mochizuki to produce a vapor chamber with a relief or runoff clearance groove because Mochizuki teaches that by forming the groove (11) at the peripheral edge of the container, it is possible to omit forming a through hole inside the container and therefore the heat pipe can be simplified [0027].  Further, selection of a given shape is a matter of engineering design choice that one of ordinary skill in the art would have found obvious.  
Regarding claim 2, the configuration data is present since Meng discloses the vapor chamber as claimed (Figure 2).  Meng discloses electroforming the case including a second region of the vapor chamber (Figure 2).  The claimed electroforming does not require multiple electroforming steps.  The claimed clearance location, perimeter, second clearance, etc. are all part of the geometry and dimensions of the vapor chamber therefore the combination of Meng in view of Cohen and Mochizuki covers all necessary dimensions of the vapor chamber.  
	Regarding claim 4, Mochizuki discloses the clearance surface (11) as a U-shaped recessed clearance surface (Figure 2).  
Regarding claim 15, Meng discloses forming a metallic mesh, forming a mandrel (= core), electroforming, forming pores, removing the filling material, filling a working fluid, and hermetically sealing (abstract).  
Claims 5-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US 2008/0087405), in view of Cohen (US 6,027,630), in view of Mochizuki et al. (JP 2004-037001) and in further view of Dibene II et al. (US 2003/0156400).
Regarding claim 5, Meng, Cohen and Mochizuki disclose the claimed invention as applied above.  Cohen discloses storing (Col. 2 lines 56-61) and determining (Col. 21 lines 63-65, Col. 22 lines 62-67) dimensions of electroformed objects.  The combination does not disclose the method including a printed circuit board as claimed. 
Dibene II discloses a voltage regulation module (3530) comprising components (3538) placed on a circuit board (i.e. printed circuit board).  Dibene II discloses a vapor chamber (3510) [0436] having cutouts or clearance holes to allow components to extend through the vapor chamber (Figure 35). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising printed circuit board data because Dibene II teaches wherein vapor chambers are collectively used together with circuit boards to produce voltage regulation modules.  It would have been obvious to include by storing dimensional data of the circuit board along with the vapor chamber and other module components during production of the vapor chamber and the module as a whole.  
Regarding claim 6, dimensional data has been addressed above.  Making determinations based on data including dimensional data is an obvious engineering process step during the fabrication of objects such as vapor chambers.  Methods which can be performed mentally or 
Regarding claim 7, updating configuration data is an obvious engineering mental design step.  Cohen further teaches the concept of updating during fabrication (Col. 18 lines 7-12).  
Regarding claim 8, the steps of claim 8 are directed towards obvious engineering mental design steps including storing and determining based on the data provided and obtained.  Such steps in regards to the manufacturing of objects would be obvious to one of ordinary skill in the art.  Methods which can be performed mentally or which are the equivalent of human mental work are unpatentable abstract ideas, and are basic tools of scientific and technological work that are open to all (MPEP § 2106.04(a)(2)).  Multiple electroforming steps to produce a second surface is merely duplication of parts which has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).   Claim 8 further states “a second component supportable” which does not positively recite an object (e.g. a second component) present.  
Regarding claim 9, the steps of claim 9 are directed towards making determinations based on the data provided which would have been obvious engineering design steps to produce the vapor chamber and related components. Methods which can be performed mentally or which are the equivalent of human mental work are unpatentable abstract ideas, and are basic tools of scientific and technological work that are open to all (MPEP § 2106.04(a)(2)).  Further, claim 8 indicates that the second component is supportable, however, the instant claims do not require the present of a second component.  Even if a second component is required, duplication of parts which has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).
Regarding claim 10, updating and making dimensional configurations are obvious engineering design and mental steps as addressed above.  Claim 10 does not specify specific diameters.    
Regarding claim 11, multiple clearance perimeters is merely duplication of parts which has no patentable significance unless a new and unexpected result is produced.  Mochizuki teaches the U-shape as described above.  
Regarding claim 12, second electroforming is a mere duplication of parts which has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B). Regarding the configuration data, the data is inclusive of the dimensions of the formed product and selection of dimensions would have been an obvious engineering design choice and mental process step.  
Regarding claim 13, computing, updating and configuring data are obvious engineering design steps and mental process steps which are directed to abstract ideas as addressed above.  Further, Cohen discloses computing (Col. 2 lines 53-55) and updating (Col. 18 lines 7-12).  Regarding the claimed ‘multi-component’, Dibene II discloses a multi-component module.  
Regarding claim 14, Dibene II discloses the circuit board as described above.  Receiving, generating, and determining are obvious engineering design steps and mental process steps which are directed to abstract ideas. 
Regarding claim 16, Meng, Cohen. Mochizuki and Dibene II disclose the claimed invention as applied above.  The steps of storing, receiving a configuration, determining, selecting, and electroforming have been addressed above. 
Regarding claim 17, the steps of determining, computing and applying are regarded as obvious engineering design method steps that one of ordinary skill in the art would perform 
Regarding claims 18-20, the combination of Meng, Cohen and Dibene II disclose the claimed invention as applied above.  Storing configuration data including dimensions is an obvious engineering design manufacturing step.  Determining, updating, selecting and ‘exiting’ (e.g. concluding) during the manufacturing of a product such as a vapor chamber are obvious engineering method steps.  Meng discloses the method including electroforming as described above.  Further these steps (e.g. determining) are directed towards mental process steps which are abstract ideas and unpatentable.    

Response to Arguments
Applicant's arguments filed 5 March 2021 have been fully considered but they are not persuasive. It is noted that no new arguments were presented in the request for continued examination on 12 April 2021.  The remarks on pages 13-16 are directed towards the cited reference Mochizuki and state that Mochizuki does not disclose an open inner clearance perimeter in a U-shaped form and the clearance location extends from the top surface to the bottom surface.  The Examiner respectfully disagrees with this analysis.  As depicted in the Figures of Mochizuki, the relief, runoff or clearance groove (11) is in a U-shape form.  A clearance location extending from a top surface to a bottom surface is disclosed in the teachings of Meng (e.g. opening).  It is noted that a clearance location is not particularly structurally limiting.  Instant claim 1 for example does not further define a clearance location for example what it includes. Instant claim 1 merely indicates that it is a location within the VC case outer perimeter.  Applying the U-shape clearance groove of Mochizuki to the clearance of Meng .  
The argument on pages 17-19 is directed towards the claim language including “determining”, “receiving”, “identifying”, etc. and states that the prior art does not disclose the specific parameters or specific determinations and one of ordinary skilled in the art would not find these as obvious engineering design steps.  The Examiner respectfully disagrees with this analysis.  The steps are mental process steps which are abstract ideas because they are directed towards process steps that can be performed in the human mind or on a generic computer.  Methods which can be performed mentally are unpatentable abstract ideas as they are the basic tools or scientific and technological work (MPEP § 2106.04 (a)(2)).  Regarding any structure associated with the claimed mental steps, the structure is present in the above cited references.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795